By the Court. The plaintiff cannot dictate the terms of a Sheriff’s sale. The rights of purchasers at such sales must be defined and controlled only by the Law. Upon the foreclosure of plaintiff's mortgage, the defendant’s equity of redemption became barred, and the subsequent sale of the mortgage property, either by virtue of the mortgageJi. fa. or of any other ft. fa. passed the absolute title of the property to the purchaser, and not the equity of redemption merely. The right of the plaintiff was to claim the money.
Ordered that the new trial be granted.
JUNIUS HILLYER, j. s. c. w. n.,

and holding Court in De Kalb County.